     Case 20-20236      Doc 10     Filed 06/29/20 Entered 06/29/20 14:00:47             Desc Main
                                     Document     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MAINE

In re:
                                                                Chapter 13
Roxane M. Haynes
                                                                Case No. 20-20236
                 Debtor


         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1.       Pursuant to 11 U.S.C. Section 329(a) and Bankruptcy Rule 2016(b), I certify that I am the
         attorney for the above-named debtor(s) and that compensation paid to me within one year
         before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
         rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection
         with the bankruptcy case is as follows:

                (a) For legal services, I have agreed to charge debtor(s), at the outset of this case,
                    my current hourly rate of $165.00 to $375.00, with current paralegal hourly
                    rates of $75.00 to $115.00 plus reasonable expenses permitted under the
                    Bankruptcy Code & Rules. Representation during the course of the case shall
                    be charged at my and my paralegal’s usual hourly rates at the time services
                    are rendered, which rate may differ from the rates noted above.

                (b) Prior to the filing of this statement I have received a retainer of $3,000.00
                    (which includes court filing fee of $310.00).

                (c) Attorneys’ fees and costs to be paid through the Chapter 13 plan are
                    estimated at $6,408.07.


2.       The source of compensation paid to me was: Debtor(s)

3.       The source of compensation to be paid to me is: Debtor(s)

4.       I have not agreed to share the above-disclosed compensation with any other person unless
         they are members and associates of my law firm.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects
         of the bankruptcy case, including:

         (a)    Analysis of the debtor’s financial situation, and rendering advice to the debtor(s)
                in determining whether to file a petition in bankruptcy;

                                                   1
Case 20-20236      Doc 10     Filed 06/29/20 Entered 06/29/20 14:00:47          Desc Main
                                Document     Page 2 of 2



     (b)    Preparation of any petition, schedules, statement of affairs and plan which may be
            required;
     (c)    Representation of the debtor(s) at the meeting of creditors and confirmation
            hearing, and any adjourned hearings thereof;
     (d)    Exemption planning; negotiations with creditors; defending debtors in
            dischargeability actions, motions to dismiss or motions for relief from stay;
            representation in contested matters or adversary proceedings and related appeals;
            objection to claims; representation regarding sale of property and lien avoidance
            actions, prosecution of stay violations; representation regarding other matters
            associated with the advancement of debtor(s)’ Chapter 13 case toward a
            successful conclusion with the bounds of good faith and in adherence with my
            legal and ethical obligations to the Court and debtor(s).

                                       CERTIFICATION

     I certify that the foregoing is a complete statement of any agreement for payment to me
     for representation of the debtor(s) in this bankruptcy proceeding.

Dated: June 19, 2020                          Roxane M. Haynes



                                          By: /s/James F. Molleur
                                            James F. Molleur, Esq.
                                            Molleur Law Office
                                            190 Main St. 3rd Floor
                                            Saco, ME 04072
                                            207-283-3777
                                            jim@molleurlaw.com




                                             2
